Exhibit 10.26

 

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of the Notes,

 

 

and

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

 

 

--------------------------------------------------------------------------------

 

 

GENERAL SUPPLEMENT 2009-1

 

Dated as of March 20, 2009

 

to

 

AMENDED AND RESTATED INDENTURE

 

Dated as of December 13, 2007

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II

 

 

 

AMENDMENTS

 

Section 2.01.

Amendments to Definitions

1

Section 2.02.

Amendment to Section 5.02(m)(i) of the Indenture

2

Section 2.03.

Deletion of Section 5.02(m)(iii) of the Indenture

2

 

 

 

ARTICLE III

 

 

 

EFFECTIVE DATE

 

 

 

Section 3.01.

Effective Date

2

 

 

 

ARTICLE IV

 

MISCELLANEOUS PROVISIONS

 

 

 

Section 4.01.

Ratification of Indenture

2

Section 4.02.

Counterparts

3

Section 4.03.

Governing Law; Jurisdiction

3

Section 4.04.

Amendments and Modifications

3

Section 4.05.

Waiver of Jury Trial

3

 

i

--------------------------------------------------------------------------------


 

This GENERAL SUPPLEMENT 2009-1, dated as of March 20, 2009 (as amended, modified
or supplemented from time to time, this “Supplement”), issued pursuant to, and
incorporating the terms of, the Amended and Restated Indenture, dated as of
December 13, 2007 (as previously supplemented and as further amended, modified
or supplemented from time to time, the “Indenture”), is entered into between
WILLIS ENGINE SECURITIZATION TRUST, a Delaware statutory trust, as issuer of the
Notes under the Indenture (“WEST”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a
New York banking corporation, as Indenture Trustee (the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, WEST has requested that the Indenture Trustee agree to amendments to
the Indenture and, on behalf of the Indenture Trustee, WEST has delivered a
written notice of such request and proposed amendments to the Holders of all of
the Notes issued under the Indenture, asking whether or not the Indenture
Trustee should consent to such amendments;

 

WHEREAS, a Requisite Majority of the Holders of the Notes has consented to the
amendments requested by WEST;

 

WHEREAS, WEST has delivered a written notice of such amendments to the Senior
Liquidity Provider, and the Senior Liquidity Provider has consented to such
amendments, subject to certain limitations;

 

WHEREAS, as required under the Indenture, WEST has provided a prior written
notice to the Rating Agencies setting forth the substance of such amendments;
and

 

WHEREAS, WEST wishes to amend the Indenture in the foregoing respects by the
execution and delivery of this Supplement.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01.    Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Indenture. The conventions of
construction and usage set forth in Section 1.02 of the Indenture are hereby
incorporated by reference in this Supplement.

 

ARTICLE II

AMENDMENTS

 

Section 2.01.    Amendments to Definitions.  (a) The definitions of “Hedged
Lease” and “Maximum Required Hedge Amount” in the Indenture are hereby deleted.

 

--------------------------------------------------------------------------------


 

(b)      Clause (f) of the definition of “Early Amortization Event” in the
Indenture is hereby amended and restated in its entirety to read as follows:

 

            (f)       The actual notional amount of the Interest Rate Hedge
Agreements to which WEST and all WEST Group Members are parties as provided in
Section 5.02(m) hereof has been less than the Minimum Required Hedge Amount for
a period of more than sixty (60) days; provided that such Early Amortization
Event shall terminate on the date on which the Administrative Agent certifies to
the Indenture Trustee in writing that the actual notional amount of WEST’s
Interest Rate Hedge Agreements is greater than the Minimum Required Hedge
Amount.

 

(c)      The definition of “Minimum Required Hedge Amount” in the Indenture is
hereby amended and restated in its entirety to read as follows:

 

“Minimum Required Hedge Amount” means, as of any date of determination, an
amount equal to the product of forty-five percent (45%) and the Outstanding
Principal Balance of the Notes as of such date.

 

Section 2.02.       Amendment to Section 5.02(m)(i) of the Indenture. 
Section 5.02(m)(i) of the Indenture is hereby amended and restated in its
entirety to read as follows:

 

(i)    WEST will maintain, directly or through one or more WEST Group Members,
one or more Interest Rate Hedge Agreements and will use commercially reasonable
efforts to maintain such Interest Rate Hedge Agreements in an aggregate notional
balance that is not less than the Minimum Required Hedge Amount and that will
obligate WEST or the applicable Eligible Hedge Counterparty to make a Periodic
Hedge Payment on each Payment Date. Any Hedge Payments from an Eligible Hedge
Counterparty (including Hedge Termination Payments) shall be deposited by WEST
directly into the Collections Account, and any Hedge Payment due from WEST
(including Hedge Termination Payments) will be made to the extent of the
Available Collections Amount as provided in Section 3.14.

 

Section 2.03.    Deletion of Section 5.02(m)(iii) of the Indenture. 
Section 5.02(m)(iii) of the Indenture is hereby deleted.

 

ARTICLE III

EFFECTIVE DATE

 

Section 3.01.    Effective Date.  This Supplement shall become effective upon
the date first set forth above.

 

ARTICLE IV

MISCELLANEOUS PROVISIONS

 

Section 4.01.    Ratification of Indenture.  As supplemented and amended by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so

 

2

--------------------------------------------------------------------------------


 

supplemented by this Supplement shall be read, taken and construed as one and
the same instrument.

 

Section 4.02.    Counterparts.  This Supplement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

 

Section 4.03.    Governing Law; Jurisdiction.  THIS SUPPLEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. Each of the parties hereto agrees that the United
States federal and New York State courts located in The City of New York shall
have jurisdiction to hear and determine any suit, action or proceeding, and to
settle any disputes, which may arise out of or in connection with this
Supplement and, for such purposes, submits to the jurisdiction of such courts.
Each of the parties hereto waives any objection which it might now or hereafter
have to such courts being nominated as the forum or venue to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Supplement and agrees not to claim that any such
court is not a convenient or appropriate forum. Each of the parties hereto
consents to the granting of such legal or equitable relief as is deemed
appropriate by such courts.

 

Section 4.04.       Amendments and Modifications.  The terms of this Supplement
may be waived, modified or amended only in a written instrument signed by each
of WEST and the Indenture Trustee and, except with respect to the matters set
forth in (and subject to the terms of) Section 9.01 and 10.02 of the Indenture,
only with the prior written consent of the Requisite Majority of the Holders.

 

Section 4.05.       Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTY HERETO, ANY RIGHTS IT MAY HAVE TO
A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS SUPPLEMENT, INCLUDING IN RESPECT OF THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT HEREOF.

 

[Signatures follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name: Thomas C. Nord

 

 

Title:  Controlling Trustee

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Indenture Trustee

 

 

 

By:

/s/ Irene Siegel

 

 

Name: Irene Siegel

 

 

Title:   Vice President

 

 

 

 

By:

/s/ Jenna Kaufman

 

 

Name: Jenna Kaufman

 

 

Title:   Director

 

--------------------------------------------------------------------------------